
	

114 HR 3505 : Department of Homeland Security Clearance Management and Administration Act
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3505
		IN THE SENATE OF THE UNITED STATES
		November 3, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to improve the management and administration of the
			 security clearance processes throughout the Department of Homeland
			 Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Clearance Management and Administration Act. 2.Security clearance management and administration (a)In generalTitle VII of the Homeland Security Act of 2002 is amended—
 (1)by inserting before section 701 (6 U.S.C. 341) the following:  AHeadquarters Activities; and(2)by adding at the end the following new subtitle:
					
						BSecurity Clearances
							711.Designation of national security sensitive and public trust positions
 (a)In generalThe Secretary shall require the designation of the sensitivity level of national security positions (pursuant to part 1400 of title 5, Code of Federal Regulations, or similar successor regulation) be conducted in a consistent manner with respect to all components and offices of the Department, and consistent with Federal guidelines.
 (b)ImplementationIn carrying out subsection (a), the Secretary shall require the utilization of uniform designation tools throughout the Department and provide training to appropriate staff of the Department on such utilization. Such training shall include guidance on factors for determining eligibility for access to classified information and eligibility to hold a national security position.
								712.Review of position designations
 (a)In generalNot later than July 6, 2017, and every 5 years thereafter, the Secretary shall review all sensitivity level designations of national security positions (pursuant to part 1400 of title 5, Code of Federal Regulations, or similar successor regulation) at the Department.
 (b)DeterminationIf during the course of a review required under subsection (a), the Secretary determines that a change in the sensitivity level of a position that affects the need for an individual to obtain access to classified information is warranted, such access shall be administratively adjusted and an appropriate level periodic reinvestigation completed, as necessary.
 (c)Congressional reportingUpon completion of each review required under subsection (a), the Secretary shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the findings of each such review, including the number of positions by classification level and by component and office of the Department in which the Secretary made a determination in accordance with subsection (b) to—
 (1)require access to classified information; (2)no longer require access to classified information; or
 (3)otherwise require a different level of access to classified information. 713.AuditsBeginning not later than 180 days after the date of the enactment of this section, the Inspector General of the Department shall conduct regular audits of compliance of the Department with part 1400 of title 5, Code of Federal Regulations, or similar successor regulation.
							714.Reporting
 (a)In generalThe Secretary shall annually through fiscal year 2021 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the following:
 (1)The number of denials, suspensions, revocations, and appeals of the eligibility for access to classified information of an individual throughout the Department.
 (2)The date and status or disposition of each reported action under paragraph (1). (3)The identification of the sponsoring entity, whether by a component, office, or headquarters of the Department, of each action under paragraph (1), and description of the grounds for each such action.
 (4)Demographic data, including data relating to race, sex, national origin, and disability, of each individual for whom eligibility for access to classified information was denied, suspended, revoked, or appealed, and the number of years that each such individual was eligible for access to such information.
 (5)In the case of a suspension in excess of 180 days, an explanation for such duration. (b)FormThe report required under subsection (a) shall be submitted in unclassified form and be made publicly available, but may include a classified annex for any sensitive or classified information if necessary.
 715.Uniform adjudication, suspension, denial, and revocationNot later than 1 year after the date of the enactment of this section, the Secretary, in consultation with the Homeland Security Advisory Committee, shall develop a plan to achieve greater uniformity within the Department with respect to the adjudication of eligibility of an individual for access to classified information that are consistent with the Adjudicative Guidelines for Determining Access to Classified Information published on December 29, 2005, or similar successor regulation. The Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the plan. The plan shall consider the following:
 (1)Mechanisms to foster greater compliance with the uniform Department adjudication, suspension, denial, and revocation standards by the head of each component and office of the Department with the authority to adjudicate access to classified information.
 (2)The establishment of an internal appeals panel responsible for final national security clearance denial and revocation determinations that is comprised of designees who are career, supervisory employees from components and offices of the Department with the authority to adjudicate access to classified information and headquarters, as appropriate.
 716.Data protectionThe Secretary shall ensure that all information received for the adjudication of eligibility of an individual for access to classified information that is consistent with the Adjudicative Guidelines for Determining Access to Classified Information published on December 29, 2005, or similar successor regulation, and is protected against misappropriation.
 717.ReferenceExcept as otherwise provided, for purposes of this subtitle, any reference to the Department includes all components and offices of the Department.. (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended—
 (1)by inserting before the item relating to section 701 the following new item:   Subtitle A—Headquarters Activities; and(2)by inserting after the item relating to section 707 the following new items:
					
						
							Subtitle B—Security Clearances
							Sec. 711. Designation of national security sensitive and public trust positions.
							Sec. 712. Review of position designations.
							Sec. 713. Audits.
							Sec. 714. Reporting.
							Sec. 715. Uniform adjudication, suspension, denial, and revocation.
							Sec. 716. Data protection.
							Sec. 717. Reference..
				
	Passed the House of Representatives November 2, 2015.Karen L. Haas,Clerk
